Citation Nr: 1623552	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection of degenerative disc disease of the cervical spine.

2. Entitlement to service connection of degenerative disc disease of the lumbar spine.

3. Entitlement to a rating in excess of 20 percent for residuals of a twist injury of the right ankle, status post triple arthrodesis with traumatic arthritis. 

4. Entitlement to service connection of shortening of the right leg secondary to the Veteran's service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and April 2010 rating decisions by the St. Petersburg, Florida Regional Office (RO).  The February 2008 rating decision denied claims for service connection for lumbar and cervical spine disorders and increased the rating for the service connected right ankle disability.  The April 2010 rating decision denied a claim for service connection for shortening of the right lower extremity. 

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service connection of the shortening of the Veteran's right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An approximate balance of positive and negative evidence exists with respect to the issue of whether or not the Veteran's degenerative disc disease of the cervical and lumbar spine is caused by, or etiologically related to, the Veteran's in-service motor vehicle accident.  

2. The residuals of the Veteran's right ankle injury do not involve ankylosis of any kind.

CONCLUSIONS OF LAW

1. The criteria for service connection of the Veteran's degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for service connection of the Veteran's degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3. The criteria for a rating in excess of 20 percent for the residuals of the Veteran's right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 5010, 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

This case involves both claims for service connection and an increased rating.  With respect to the claims for service connection of the Veteran's degenerative disc disease of the cervical and lumbar spine, the Board is granting in full the benefits sought on appeal   As the Board is granting the claims for service connection, the claims are substantiated, and there are no further notice and assistance requirements to be satisfied.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

With respect to the Veteran's claim for an increased rating, the Board notes that the Veteran filed his claim in September 2007, and he was provided with VCAA compliant notice that same month.  This notice advised Veteran of the evidence and information necessary to substantiate his claim for an increased rating, as well as his responsibilities, and the responsibilities of the VA, in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date.  Accordingly, the Board finds that the VA has satisfied its duty to notify under the VCAA.

Relevant to the VA's duty to assist, the Board notes that the Veteran's service treatment records, as well as his post-service VA treatment records and any indicated private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded VA medical examinations of his right ankle injury in January 2008 and July 2015, and the record contains no evidence to suggest that the Veteran's condition has worsened since he was last examined.  Furthermore, the Board finds that these examinations were adequate to adjudicate the Veteran's claim for an increased disability rating, as the examinations included interviews with the Veteran, reviews of the entire claims file, and full physical examinations that addressed the criteria relevant to rating the Veteran's ankle injury.  

As was noted above, the Veteran testified at a hearing before the undersigned in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veterans Law Judge clearly explained the elements necessary for the Veteran to substantiate his claims for service connection, as well as possible means available for the Veteran to provide evidence of those elements.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

Given that the identified records have been obtained with respect to this claim, and given that the Veteran has been afforded two adequate medical examinations of his right ankle, the Board finds that the VA has satisfied its duty to assist under the VCAA with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

As a preliminary matter, the Board notes that in analyzing the following claims made by the Veteran, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Service Connection of the Veteran's Cervical and Lumbar Degenerative Disc Disease.

Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Such secondary service connection can also be established through a showing that the Veteran's claimed disability is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As stated above, in this case, the Veteran has already received service connection for his right ankle injury.  This injury occurred while the Veteran was on active duty in the United States Navy in 1984, when the Veteran was involved in a motor vehicle accident while riding a motorcycle.  During the Veteran's hearing testimony the Veteran described the accident, and he stated that at the time he did not experience any significant back pain.  In fact, it was not until 1996 that the Veteran began to experience back pain, for which he sought treatment.  

Since that time, the Veteran's medical records contain several instances of his complaints of neck and lower back pain.  It was not until February 2005 that the Veteran underwent an imaging study of his back and neck.  Which showed moderate disc space narrowing throughout the lumbar spine, as well as osteophyte formation.

The Veteran then filed these claims for service connection in September 2007, and he was provided with a VA medical examination in January 2008.  At that time the Veteran was diagnosed with degenerative disc disease of the cervical and lumbar spine after the examiner reviewed the Veteran's medical records and conducted a physical examination, which showed pain upon motion of both sections of the spine.  The examiner then stated their opinion that "it is less likely as not that his current cervical and lumbar spine conditions are caused by or a result of active duty [motorcycle accident]."  As support for this conclusion, the examiner stated only that "there is no objective evidence to support a claim that his cervical and lumbar spine conditions onset during active duty." 

The record also contains a statement offered by one of the Veteran's treating physicians in December 2008.  In this statement, the Veteran's doctor details the Veteran's ongoing conditions, and states that the Veteran "has a history of cervical lumbar pain which most likely may have occurred during the time he was in the military service".  This physician did not provide any rationale for his statement.   

The Veteran's lumbar spine was next examined in May 2012 by a VA medical examiner.  The examiner once again diagnosed the Veteran with degenerative disc disease.  During this examination, the examiner found the Veteran to have some limitation of motion of the lumbar spine, and he opined that the Veteran's degenerative disc disease of the lumbar spine is "less likely as not caused by [or] a result of or aggravated by his service connected residuals of [a] right ankle injury."  To support this opinion, the examiner stated that "medical literature and my clinical experience" rendered it "very unlikely that his right ankle condition will cause or aggravate degenerative disease of the lumbar spine."

During this examination, the Veteran's cervical spine was also examined.  The examiner again diagnosed the Veteran with degenerative disc disease of the cervical spine and stated that the Veteran's degenerative disc disease of the cervical spine "is not caused by, a result of, or aggravated by his service connected residuals of [a] right ankle injury."  The examiner again cited his medical experience and medical literature to support his conclusion.  

Additionally, the record also includes a statement from the Veteran's chiropractor from March 2015.  In this statement, the Veteran's chiropractor states that the Veteran's initial ankle injury from his accident "caused extensive arthritis formation, which caused altered gait and degeneration throughout the kinematic chain of the leg, hip, and spine."  The Veteran's chiropractor further stated that this "kinematic disturbance led to imbalance in the spine, causing pain."  Thus, the Veteran's chiropractor stated that it was his opinion "that it is more likely than not that the Veteran's current condition . . . is a sequelae of the injuries he incurred during the time of military service."

Finally, in connection with the April 2015 remand of these claims, the Veteran's spine was again examined in July 2015.  At this time the Veteran was diagnosed with degenerative joint disease of the cervical and lumbar spine.  Then, after examining the Veteran and reviewing the claims file, the examiner stated that the Veteran's spine disorders were "not caused by any condition diagnosed during his active duty or by his 1984 motorcycle accident."  In support of this opinion, the examiner detailed the relationship between arthritic changes and trauma, as understood by medical literature.  The examiner went on to address the opinion statements of the Veteran's private doctor and chiropractor by stating that "there is no evidence based in medical facts to verify these claims."  The examiner then detailed that "there is no such medical evidence available in the literature."

This being the most relevant evidence with respect to the Veteran's claims for service connection, there appears little question that the first two elements of service connection are satisfied in this case.  However, the Board finds that a genuine question of material fact exists with respect to whether the Veteran's spinal disorders can be medically caused by an incident such as the Veteran's motorcycle accident.  

In analyzing this evidence the statements of the Veteran's treating medical professionals carry significant persuasive weight.  These statements were offered by trained medical professionals who have regular and treating relationship with the Veteran, which allows them to have a particularized and longitudinal understanding of the Veteran's medical history that an examiner performing a single evaluation could not have.  This is particularly true in the case of the Veteran's chiropractor, given that the record contains chiropractic treatment notes dating back to 1996.  

The Board also finds the statement of the July 2015 VA medical examiner to carry significant persuasive weight.  This most recent examiner had the benefit of reviewing the entire claims file in order to gain a longitudinal understanding of the Veteran's medical history.  This statement also provides support for the examiner's opinion that is derived from accredited medical study, which lends great credence to the examiner's opinions.  

The Board finds the remaining medical opinions to carry less persuasive weight in this case, as they fail to fully address all possible causes of the Veteran's degenerative disc disease.  These opinions also fail to provide appreciable and significant reasoning to support their conclusions, which in turn limits the persuasiveness of the statements.  

Thus, the statements of the Veteran's private treatment providers are in conflict with the opinion of the July 2015 examiner.  While the private provider statements lack authoritative and detailed reasoning to support their opinions, they are supported by medical training and a history of treating this Veteran, which may lend particular insight that the July 2015 examiner could not have, by virtue of his status as a single examiner. 

There being no principled method of discerning between the various credibility factors at play with respect to these opinions, the Board finds that there is an approximate balance of positive and negative evidence with respect to the issue of a medical nexus between the Veteran's in-service motorcycle accident and his current cervical and lumbar degenerative disc disease.  What is more, the Board is obligated to provide the Veteran with the "benefit of the doubt" in such instances, and so the Board must resolve the question in these claims in favor of the Veteran.   

B. Increased Rating of the Residuals of the Veteran's Right Ankle Injury.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran's right ankle disability was granted service connection, and initially rated, in August 1988.  At that time, the Veteran was assigned a 10 percent rating under DC 5271, which discusses limited motion of the ankle.  The Veteran's rating was then raised to 20 percent under that same DC in the February 2008 rating decision discussed above.  

DC 5271 provides a 10 percent rating for "moderate" limitation of motion of the ankle.  The DC also provides a 20 percent rating in cases where the limitation of motion of the ankle is "marked" in nature.  Because the Veteran has already been adjudged to have "marked" limitation of motion in his right ankle under the DC due to the residuals of his injury, the question before the Board is whether the Veteran is entitled to a disability rating in excess of 20 percent.

Yet, DC 5271 does not provide any disability ratings higher than the 20 percent.  In fact, a review of the DCs applicable to the ankles reveals that only DC 5270 provides for a rating higher than 20 percent.  DC 5270 discusses ankylosis of the ankle, and in order to be granted a 30 percent rating, the claimant must show ankylosis of plantar flexion of the ankle between 30 and 40 degrees, or the claimant must show ankylosis of the dorsiflexion of the ankle between zero and 10 degrees.  

That being the case, the Board notes that during the Veteran's January 2008 VA medical examination, the examiner found the Veteran's ankle not to have any ankylosis.  The Veteran's dorsiflexion was measured as being limited to 5 degrees, and his plantar flexion was from zero to 35 degrees, but there is no evidence in the examination report of any ankylosis.  The Board also notes that during this examination, the Veteran reported that he had not noticed any limitation in his ability to walk or stand, and that he had normal weight bearing.  The examiner also reported that the Veteran expressed no evidence of any pain during this examination.  

The Veteran then testified before the undersigned in January 2015.  At that time, the Veteran reported that he was unable to run or jump without experiencing pain and swelling in his ankle.  However, the Veteran also reported that he did not require any prescription pain medication for his ankle, and used only ibuprofen as needed for his pain.  Furthermore, the Veteran reported that he did not believe that he experienced any ankylosis, as he understood it, in his right ankle at that time.

The Veteran was next examined by a VA medical examiner in July 2015.  At that time, the examiner found that the Veteran experienced only "mild discomfort" during stretching of his right ankle.  The examiner went on to state that the Veteran did not experience any ankylosis of the right ankle, and that his ranges of motion were entirely normal in that ankle without any loss of functioning upon repetition.  The examiner also reported no evidence of pain during weight bearing, and he opined that the Veteran did not require any assistive devices, as his disability did not impact the Veteran's ability to perform any work-related tasks.  

That being the most salient evidence with respect to this claim for an increased rating, the Board finds no evidence of ankylosis of the Veteran's ankle.  That being so, the Veteran does not satisfy the criteria for a rating in excess of 20 percent under DC 5270.  Moreover, as no other DCs relating to the ankle, or to traumatic arthritis, provide for a rating in excess of 20 percent, the Board finds that the criteria for a rating in excess of 20 percent have not been met in this case.  

As was discussed above, consistent with the holding of DeLuca, the VA may consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  However, in this case there is insufficient evidence of functional loss which is in excess of that contemplated by the rating criteria. 

The evidence contained in the claims file suggests that the Veteran's ankle disability does not appreciably limit activities like walking, and his ranges of motion are not significantly impacted.  The Veteran has also been found to have normal muscle strength, and he does not require the use of any assistive device for ambulation.  While the Veteran did testify that he sometimes experiences pain and swelling in his ankle, the Board finds that the rating criteria of DC 5271 contemplate such difficulties.  This is particularly true given the holistic and subjective nature of DC 5271, which requires the VA to consider, based on the totality of the Veteran's disability, whether his disability is "moderate" or "marked".  Accordingly, the Board finds that a higher rating than that provided by the DC is not warranted in this case.  

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not appropriately referred for extra-schedular consideration.  As was discussed above with respect to DeLuca, the Board finds that the rating criteria in this case do contemplate the limitations and losses that the Veteran experiences because of his ankle disability.  Accordingly, the first criteria for extra-schedular consideration is not satisfied.  Furthermore, the record does not show that the Veteran's ankle causes a marked interference with his employment or any frequent periods of hospitalization.  Thus, the Veteran need not be referred for extra-schedular consideration.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not contended, and there is no medical evidence that suggests, that his ankle disability renders him unable to obtain, or sustain, gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran, nor by the record in regard to the rating issue before the Board.

In summation, the Board finds that the Veteran has been awarded the highest available rating under any diagnostic code applicable to this case.  Furthermore, the record does not contain sufficient evidence for the Veteran's disability rating to be raised based on functional loss, and extra-schedular considerations are inappropriate in this case.  

In light of the foregoing, the Board issues the following orders.

ORDER

1. Service connection of the Veteran's degenerative disc disease of the lumbar spine is granted.

2. Service connection of the Veteran's degenerative disc disease of the cervical spine is granted.

3. A disability rating in excess of 20 percent for the residuals of the Veteran's right ankle injury is denied.  


REMAND

As was discussed above, in order for service connection of any given claim to be granted, the claims file must demonstrate that the Veteran suffers from a current disability.  Brammer v. Derwinski, 3 Vet. App 223 (1992).  However, a "current disability" for the purposes of this adjudication requires only that such alleged disability existed during the pendency of the claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With respect to the Veteran's claim for service connection of the shortening of his right leg, the Veteran has contended that his right leg is physically shorter than his left leg because of the changes in his gait after his ankle surgery.  This claim was first asserted by the Veteran in his September 2007 claim, after which the Veteran was provided with a VA medical examination of his right leg in March 2010.  In this examination report, the VA medical examiner found that the Veteran's legs were both exactly 35.5 inches long.  However, the examiner also stated while there was not physical shortening of the right leg, "pelvic obliquity" was causing an "apparent" shortening of the right leg.  The examiner offered no opinion as to any etiology for this pelvic obliquity.  

The Veteran's hips were then examined by a VA medical examiner in May 2012.  This examiner stated that there was no evidence of any right hip condition, and so he provided no opinion as to any etiology.  Then in July 2015 the Veteran's right leg was again examined, and the examiner found only that there was no objective evidence of a leg length differential.

With that evidence in mind, the Board also notes that the record contains a December 2008 statement from one of the Veteran's treating physicians who stated that the Veteran had a "leg length discrepancy post operatively on his right foot and ankle as a result of having a fusion done in 1987."

Finally, the Board notes that in the Veteran's hearing testimony during the January 2015 hearing, the Veteran continued to endorse a leg length discrepancy between his right and left legs.  

Once again, the Veteran submitted this claim in September 2007.  The record then contains a December 2008 statement that appears to indicate that the Veteran did have a leg length discrepancy.  Yet, in March 2010 the Veteran was found not to have any such discrepancy, though pelvic obliquity did give the appearance of such a discrepancy.  Then starting in May 2012 the medical evidence begins to suggest that no actual or apparent leg length discrepancies exist.  Accordingly, the record lacks sufficient clarity for the Board to properly adjudicate this claim, as it is unclear whether the Veteran has had any actual or apparent leg length discrepancies since initiating this claim in September 2007.  Furthermore, the evidence raises the possibility that the Veteran may have had such a disability during the pendency of this claim, which has since resolved.  

The Board, therefore, finds that a remand is necessary with respect to this claim in order for the Veteran to be afforded a comprehensive examination of his legs and hips, in order to determine, conclusively, whether the Veteran currently has any disability which would result in an actual or perceived leg length discrepancy.  A remand is also necessary in order to obtain clarification as to whether the Veteran ever had such a discrepancy, which may have resolved during the pendency of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding out-patient VA medical records which are not currently associated with the claims file.  

2. Schedule the Veteran for an examination of his hips and right leg with a qualified medical professional to assess the nature and etiology of any actual or apparent leg length discrepancy or tilting of the pelvis.  In arranging this examination, the examiner should be provided with access to the Veteran's electronic claims file, including this remand.  The examiner must review the entire claims file, including this remand prior to offering their report.  

In conducting this examination, the examiner must perform any and all indicated tests, examinations, or evaluations, including radiographic examinations, in addition to the physical examination of the Veteran.  

After such testing and examinations have been completed, the examiner must specifically state whether the Veteran currently has any leg length discrepancy.  The examiner must also specifically state whether the Veteran has any pelvic obliquity.

If any such disorder is found upon examination, the examiner must provide their opinion as to whether it is at least as likely as not that the given disorder was caused, or aggravated, by the Veteran's service connected disabilities, which include the residuals of the Veteran's right ankle and the Veteran's degenerative disc disease of the cervical and lumbar spine.  The examiner is reminded that the term "aggravation" means a permanent worsening of the disorder, beyond the natural progression.

If no such disorder is found, the examiner must provide their opinion as to whether the Veteran previously had either a leg length discrepancy or pelvic obliquity, which has since resolved.  In so doing, the examiner must discuss at what time, approximately, they believe such a disorder resolved.

The examiner must provide specific and thorough rationale for any and all opinions or conclusions stated in their report, with reference to evidence of record which informed the conclusion or opinion.

3. After the above development has been completed, readjudicate the Veteran's claim for service connection.  To the extent any of these claims remain denied, the Veteran and his representative should be provided with an SSOC that documents consideration of all the evidence of record and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This includes any private medical records which may assist in determining whether the Veteran has ever had any leg length discrepancy or pelvic obliquity.  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


